IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                          NOS. WR-90,442-01 & WR-90,442-02


                   EX PARTE DEREK LEE CASEY, JR., Applicant


   ON APPLICANT’S APPLICATIONS FOR A WRIT OF HABEAS CORPUS
   IN CAUSE NOS. 12110-D & 12111-D FROM THE 350TH DISTRICT COURT
                          TAYLOR COUNTY

     YEARY, J., filed a dissenting opinion in which KELLER, P.J., and SLAUGHTER
and MCCLURE, JJ., joined.
                                 DISSENTING OPINION

       In this post-conviction application for writ of habeas corpus, Applicant challenges

his guilty pleas for two instances of aggravated assault on a public servant—here, two

police officers—under Section 22.02(b)(2)(B) of the penal code. TEX. PENAL CODE §

22.02(b)(2)(B). Under that provision, an actor must “know” that his victim is a public

servant. Id. Applicant alleges that, prior to his guilty plea, the State concealed the fact that

at least one of the two police officers he shot at could testify (indeed, did testify at the

punishment hearing that followed his guilty plea) that the officers had not announced their
                                                                                  CASEY ― 2

status as police officers to Applicant before he fired. Today, the Court grants Applicant

relief. I disagree, and I therefore dissent.

       The Court’s per curiam opinion seems to decide that Applicant’s plea was

involuntary because of a violation of the State’s duty to turn over material exculpatory

evidence as required by the United States Supreme Court opinion in Brady v. Maryland,

373 U.S. 83 (1963). To support its ruling, the Court relies on Brady v. United States, 397

U.S. 742 (1970), a case about the voluntariness of a guilty plea. I disagree that applicant

has shown himself entitled to relief under either a theory that a Brady violation occurred

or that his plea was involuntary.

       Brady v. Maryland: To the extent the Court seems to rely on Brady v. Maryland,

that reliance is troubling. “It is unclear whether or not Brady v. Maryland goes so far as to

render guilty pleas involuntary if the prosecution does not disclose exculpatory information

at the time of the plea[.]” Ex parte Palmberg, 491 S.W.3d 804, 814 n.18 (Tex. Crim. App.

2016). If the Court purports to grant relief based upon Brady v. Maryland, it does so without

either clarifying that this Brady does indeed apply to guilty pleas, and explaining why, or

else describing how we have resolved the question of its applicability since Palmberg.

       Brady v. United States: We also observed in Palmberg that a guilty plea is not

rendered involuntary simply because an accused does not appreciate the full dimensions of

the State’s case against him at the time of his plea. Quoting from Brady v. United States,

we reiterated that there is “no requirement in the Constitution that a defendant must be

permitted to disown his solemn admissions in open court that he committed the act with

which he is charged simply because it later develops that the State would have had a weaker

case than the defendant thought[.]” 491 S.W.3d at 808 (quoting Brady v. United States,
                                                                                   CASEY ― 3

397 U.S. at 757). That principle would seem to apply here. The fact that the uniformed

police officers whom Applicant shot at did not expressly announce themselves to him

beforehand might be consistent with a theory that he did not realize they were police, but

it by no means definitively proves that he did not know they were policemen. Other

circumstances of the case amply established Applicant’s knowledge and specific intent.

And Applicant’s failure to realize that the State’s case was not quite as strong as he might

have thought when he pled does not alone serve to demonstrate that his plea was not

voluntary.

       It turns out that Applicant actually was fully cognizant that he was firing at police

officers. In fact, it seems entirely clear now that he was attempting to engage in what has

become known as “suicide by cop.” At the post-plea punishment hearing, he readily

admitted his awareness:

       Q.     Okay. You saw they were police officers?

       A.     Yes.

       Q.    You could see the guns in their hands so you could also see that they
       were police?

       A.     Yes.

                                           * * *

       Q.     No question it was police, right?

       A.     Right.

He explained: “I saw my life free from depression, free from pain, free from drug addiction,

in the form of those two officers with guns in their hands. * * * I fired high, trying just to

provoke them to kill me.”
                                                                                   CASEY ― 4

       I do not mean to suggest that this after-the-plea testimony stands as irrefutable proof

that Applicant would still have pled guilty had he been aware before he pled that one of

the police officers could testify that the officers did not announce themselves. But it is at

least consistent with the theory that Applicant would not have insisted on going to trial,

and that he would have instead persisted in his guilty plea. The circumstantial evidence

would have readily supported an inference of knowledge regardless of whether the officers

had explicitly informed Applicant that they were police officers before he shot at them.

That being the case, I cannot conclude that this undisclosed information was “material” in

the sense that it was so dramatically exculpatory as to have likely changed Applicant’s plea

from guilty to not guilty. Cf. Hill v. Lockhart, 474 U.S. 52, 59 (1985). The Court is mistaken

to conclude otherwise.

       I respectfully dissent.



FILED:         January 27, 2021
DO NOT PUBLISH